department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-152832-06 date date internal_revenue_service number release date index number 468b 468b 468b ----------------------------------- ----------------------- ------------------------ -------------------------------------------------------- ---------------------------- ------------- -------------------------------- ----------------------------------- ---------------------------------------------- ---------------------------- legend x tr b c d e f g a b dollar_figurew dollar_figurey dollar_figurez date date ------------------------------------------------------------ ------------------------------------------------------------------------------------ ------------------------------------------------------------------- ----------------------------- ---------------------------- ------------ --------------------------------------------- ------------- ----------- ------------- ----------------- --------------- --------------- ----------------- ---------------------- ----------------------- --------------------- --------------------- --------------------- ------------ plr-152832-06 date date date date date bankruptcy court -------------------------------------------------------------------- court dear --------------- this responds to your letter dated date requesting certain rulings concerning the application of various sections of the internal_revenue_code to transfers made by x to tr by letter dated date tr joined your request_for_ruling number one specifically you requested the following rulings concerning the federal_income_tax treatment of certain transfers of assets to tr --------------------------------------------------------------------------------- is tr a qualified_settlement_fund under sec_1_468b-1 of the income_tax regulations does x realize gain_or_loss upon the transfer to tr of a promissory note note tax_refund benefits certain refund proceeds deriving from settlement agreements ccr funds certain insurance recoveries recovery trust accounts insurance settlement proceeds certain rights derived from resettlement of multi-party claims shortfall claims or x’s transfer of all rights claims or causes of action or rights to proceeds that arise out of any e-related claim or demand does x realize gain_or_loss upon the transfer of its preferred_stock to tr does x realize gain_or_loss or other income upon x’s transfer of dollar_figurez million to tr in exchange for the return of the preferred_stock is x allowed a deduction for the transfer to tr of dollar_figurey the note the tax_refund benefits the ccr funds the recovery trust accounts insurance settlement proceeds the shortfall claims rights to proceeds that arise out of any e-related claim or demand cash payment made for the return of x’s preferred_stock and any payments made to tr under employment agreements does x realize cancellation_of_indebtedness_income under sec_108 when x’s present and future e-related claims are channeled to tr pursuant to the bankruptcy court order do x’s payments directly to tr in performance of x’s obligations under the plan_of_reorganization the plan to transfer and deliver to tr the following assets including any associated income and proceeds collectively the segregated funds qualify as specified liability losses within the meaning of sec_172 dollar_figurey the note the ccr funds the recovery trust accounts cash in the amount of x’s tax_refund benefits and the obligation collateralized with preferred_stock statement of facts x represents the facts to be as follows x uses an accrual_method of accounting plr-152832-06 with a taxable_year ending on date x is an f contractor that provides goods and services to businesses dealing in c x specializes in b and d for many years x has been a specialty contractor engaged in the sale installation maintenance repair removal and handling of e-containing product including g and d services x does not manufacture e-containing products by date x was named as a defendant or co- defendant in e-related personal injury wrongful death or property damage suits in numerous states on date x filed for bankruptcy protection under chapter of title of the united_states_code on date x submitted the plan with the bankruptcy court the plan was amended on date the court approved the amended plan on date pay both current e-related claims and future demands against x that arise out of the same or similar conduct or events that gave rise to the e-related claims under the plan tr will assume all liability and responsibility for all e-related claims and demands against x trust expenses and dollar_figurew in pre-bankruptcy e-related defense costs tr will satisfy these claims by making distributions to claimants in accordance with the plan the trust agreement and other relevant documents x will have no further financial or other liability for these claims in accordance with g of the bankruptcy code a_trust was established to x represents that it previously claimed a dollar_figurew deduction for the pre-bankruptcy defense costs prior to funding tr x represents that tr is a_trust established pursuant to the laws of state b tr remains under the continuing jurisdiction of the bankruptcy court x will fund tr with the following assets for the purpose of satisfying e-related tort claims and certain e- related defense costs dollar_figurey the note cash from the future tax_refund benefits the ccr funds the recovery trust accounts the insurance settlement proceeds the shortfall claims all rights claims or causes of action or rights to proceeds that arise out of any e-related claim or demand the cash payments in an amount that match bonus payments paid to executives and an obligation collateralized by preferred_stock all assets were transferred to or issued by x in consideration of tr’s assumption of x’s e liabilities tr will segment these assets in order to assure that a specified amount of tr’s funds will be allocated to pay only x’s liability for damages arising from x’s sale or x’s installation and sale of e-containing product which damages arose after x sold or installed and sold and relinquished possession of e-containing product x makes the following additional representations in accordance with x’s confirmed plan_of_reorganization the trust agreement and the e-related claims and demands trust distribution procedures the trustee for plr-152832-06 the trust established pursuant to the trust agreement has established a policy that provides for the following a the segmentation of all funds that x pays directly to tr in performance of x’s obligations under the plan to transfer and deliver to tr the following assets as defined in the plan and including any associated income and proceeds collectively the segregated funds the note dollar_figurey the obligation collateralized by preferred_stock the ccr funds the recovery trust accounts and cash in the amount of the tax_refund benefits b each payment hereinafter referred to as a company product personal injury and property damage payment that tr will make from the segregated funds directly to each claimant meets each of the following requirements i it is a payment of compensatory_damages on account of physical injury to an individual that manifests itself before the date tr makes that payment or interest on such damages or compensatory_damages for damage to or loss of use of property and ii the payment is being made to satisfy x’s liability for damages arising from x’s sale or installation and sale of e-containing product which damages arose after x sold or installed and sold and relinquished possession of e-containing product based on the information provided and the representations made we conclude law and analysis as follows classification of tr as a qualified_settlement_fund x’s first requested ruling is that tr is a qualified_settlement_fund under sec_1 468b- for federal_income_tax purposes sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax pursuant to the authority of sec_468 the secretary has published sec_1_468b-1 through 468b-5 regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies the three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust be established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to continuing jurisdiction of the plr-152832-06 governmental authority second sec_1_468b-1 provides that the fund account or trust be established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event that has occurred and has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act cercla ii arising out of tort breach of contract or violation of law or iii designated by the commissioner in a revenue_ruling or revenue_procedure third sec_1_468b-1 requires that the fund account or trust must be a_trust under applicable state law or have its assets segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that if a fund account or trust is established to resolve or satisfy claims described in paragraph c of this section as well as other types of claims ie non-allowable claims arising from the same event or related series of events the fund is a qualified_settlement_fund however under sec_1_468b-3 economic_performance does not occur with respect to transfers to the qualified_settlement_fund for non-allowable claims based on the facts presented and representations made the three requirements of sec_1_468b-1 are satisfied and as such tr is a qualified_settlement_fund for federal_income_tax purposes first tr was approved by the bankruptcy court on date tr remains subject_to the continuing jurisdiction of the bankruptcy court see sec_1 468b- c second tr was established to resolve or satisfy one or more claims brought by claimants against x for injuries allegedly sustained from x’s e-related business activities see sec_1_468b-1 third x has represented that tr is a_trust under the law of state b see sec_1_468b-3 finally the fact that other claims will be paid_by tr eg defense costs incurred by x prior to bankruptcy does not prevent tr from being classified as a qualified_settlement_fund because these non-allowable claims arise from the same event or related series of events sec_1_468b-1 however x does not have economic_performance with regard to these claims upon transfer to the trust see sec_1 468b- h and 468b-3 c x’s transfer of certain obligations and assets to tr x’s second requested ruling is whether x realizes gain_or_loss upon the transfer to tr of the note tax_refund benefits ccr funds recovery trust accounts insurance settlement proceeds shortfall claims or its transfer of all rights claims or causes of action or rights to proceeds that arise out of any e-related claim or demand sec_61 provides that gross_income includes gains derived from dealings in property plr-152832-06 sec_1001 generally provides that gain_or_loss from the sale_or_other_disposition of property is the difference between the amount_realized and the adjusted_basis of the property sec_1001 states that except as otherwise provided in subtitle a the entire amount of gain_or_loss realized on the sale_or_exchange of property shall be recognized sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange for purposes of sec_1001 the amount_realized by the transferor is the fair_market_value of the property on the date the transfer is made to the qualified_settlement_fund however the issuance of a transferor’s debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 is generally not a transfer of property by the transferor and generally does not result in gain_or_loss to the transferor under sec_1 468b- a a payment described in sec_1_461-4 includes a payment or series of payments to another person and arising under any worker’s compensation act or out of any tort breach of contract or violation of law a liability arising out of tort breach of contract or violation of law includes a liability arising out of the settlement of a dispute in which a tort breach of contract or violation of law respectively is alleged see sec_1_461-4 based on the facts presented and the representations made x does not realize gain_or_loss when it issues the note to tr because x’s issuance of note is the issuance of its own debt sec_1_468b-3 in addition under sec_1_468b-3 x will not realize gain_or_loss by entering into an obligation to make future cash payments to tr deriving from the recovery trust accounts the insurance settlement proceeds the ccr funds or the future tax benefits x’s obligation to transfer these assets to tr is based on its e-related tort liability these assets are types of payment liabilities described in sec_1_461-4 in addition x represents that any recovery trust account insurance settlement proceeds ccr funds or future tax_benefit proceeds will be transferred to tr in the form of cash payments x will not realize gain_or_loss when actual cash payments in satisfaction of these obligations are made to the tr finally pursuant to sec_1_468b-3 x’s transfer of certain rights derived from the shortfall claims and x’s transfer of all the rights claims or causes of action or rights to proceeds that arise out of any e-related claim or demand are transfers of property to tr within the meaning of sec_1_468b-3 therefore x must treat the transfers as a sale_or_exchange of that property for purposes of sec_1001 x realizes gain to the extent the fair_market_value of these assets at the time of transfer exceeds x’s adjusted_basis in these assets x has the burden of establishing the value of the plr-152832-06 transferred property no opinion is expressed regarding the value of any property transferred to tr x’s transfer of its preferred_stock to tr x’s third requested ruling is whether x realizes gain_or_loss upon its transfer of the preferred_stock to tr as stated above sec_1_468b-3 states that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange for purposes of sec_1001 however this section also provides that a transferor generally does not realize gain_or_loss upon the issuance of a transferor’s debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 although x has entered into a series of transactions that places possession of the preferred_stock with tr the stock acts as collateral for x’s future promise to pay dollar_figurez to tr based on the facts presented and the representations made x does not realize gain_or_loss with respect to its pledge of the preferred_stock as no transfer of the preferred_stock within the meaning of sec_1_468b-3 has occurred no opinion is expressed or implied regarding the tax_ownership of the preferred_stock or whether the preferred_stock is stock for federal_income_tax purposes transfer of dollar_figurez to tr x’s fourth requested ruling is whether x realizes gain_or_loss or other income upon x’s transfer of dollar_figurez million to tr in exchange for the return of the preferred_stock based on the facts presented and the representations made x will not realize gain_or_loss or other income when a future payment of dollar_figurez is transferred to tr which coincides with the time tr returns the collateral preferred_stock to x no opinion is expressed or implied regarding the tax_ownership of this preferred_stock or upon whether this preferred_stock is stock for federal_income_tax purposes deductions for the property and cash transferred to tr x’s fifth requested ruling is whether x is allowed a deduction for the transfer of dollar_figurey the tax_refund benefits the note ccr funds recovery trust accounts insurance settlement proceeds cash payment made for the return of x’s preferred_stock any payments made to tr under the employment agreements and the transfer of all rights claims or causes of action or rights to proceeds that arise out of any e-related claim or demand to tr sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally sec_162 permits deductions in settlement of lawsuits or plr-152832-06 potential lawsuits if the acts that gave rise to the litigation were performed in the ordinary course of the taxpayer’s business sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income sec_461 provides that a deduction shall be taken for the taxable_year which is the proper taxable_year under the accounting_method used in computing taxable_income sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_468b-3 states that economic_performance does not occur when a sec_1_468b-3 provides that except as otherwise provided in sec_1 468b- c for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability transferor transfers to a qualified_settlement_fund its debt or the debt of a related_person instead economic_performance occurs as the transferor or related_person makes principal payments on the debt similarly economic_performance does not occur when a transferor transfers to a qualified_settlement_fund its obligation or the obligation of a related_person to provide services or property in the future or to make a payment described in sec_1_461-4 instead economic_performance occurs as services property or payments are provided or made to the qualified_settlement_fund or a claimant based on the facts presented and representations made x is allowed a deduction under sec_162 for amounts in excess of dollar_figurew that were transferred to tr to resolve or satisfy e-related liabilities that arose from the conduct of its business in the case of the shortfall claims and the transfer of all rights claims or causes of action x may deduct the fair_market_value of these assets at the time of transfer x has the burden of establishing the value of the transferred property no opinion is expressed regarding the value of any transferred property also no deduction is permitted for amounts attributable to insurance settlement proceeds that were excluded from x’s gross_income under sec_1_468b-3 x represents that x previously deducted dollar_figurew and that it will not claim an additional deduction plr-152832-06 x may deduct these liabilities if the all-events test is otherwise satisfied in the taxable_year that economic_performance occurs to the extent that the transfers are allocable to allowable claims under sec_1_468b-3 economic_performance occurs in the taxable_year or years in which x transfers cash or property to tr within the meaning of sec_1_468b-3 first with regard to the dollar_figurey the shortfall claims and x’s transfer of all rights claims or causes of action economic_performance occurs under sec_1 468b- c at the time x transfers these assets to tr second with respect to x’s transfer to tr of the tax_refund benefits the ccr funds the recovery trust accounts and any payments made to tr under employment agreements economic_performance occurs in the taxable_year x makes an actual cash payment to tr in satisfaction of these obligations see sec_1_468b-3 third with respect to the note under sec_1 468b- c economic_performance occurs when x makes principal payments on the note finally with regard to the obligation collateralized by preferred_stock under sec_1 468b- c economic_performance occurs when x pays dollar_figurez to tr economic_performance does not occur to the extent x makes a transfer to tr to satisfy non-allowable claims ie the dollar_figurew in pre-bankruptcy defense costs sec_1_468b-1 cancellation_of_indebtedness_income under sec_108 x’s sixth ruling_request is whether x realizes cancellation_of_indebtedness_income under sec_61 when the e-related claims and demands against x and parties related to x or against various insurances companies entering into settlements approved by the bankruptcy court were channeled to and became a claim against tr rather than against x its related parties or the insurance_companies pursuant to the supplemental agreement sec_61 provides that gross_income includes income from the discharge_of_indebtedness such income also known as cancellation_of_indebtedness_income or cod income is ordinary in nature and equals the difference between what is owed and what is actually paid to satisfy the liability the debtor must generally report cod income in the year the discharge occurs sec_108 provides that no income shall be realized from the discharge_of_indebtedness to the extent that payment of the liability would have given rise to a deduction although x may have otherwise realized discharge_of_indebtedness income under sec_61 to the extent that liquidated e-related claims and demands were discharged pursuant to the plan for amounts that were less than their face value the sec_108 exception applies to the extent that payment of the liquidated e-related claims and demands would have given rise to a sec_162 deduction 167_f3d_1323 10th cir accordingly x does not realize discharge_of_indebtedness income with respect to any liquidated e-related claims plr-152832-06 and demands that were discharged under the plan to the extent that x’s payment of such claims would have given rise to a deduction under sec_162 the settlement of unliquidated e-related claims and demands brought against x by claimants for injuries allegedly sustained by x’s e-related business activities do not give rise to discharge_of_indebtedness income under sec_61 rather if the dispute concerning the amount of the debt is in good_faith settlement of the dispute is treated as the amount of debt cognizable for tax purposes preslar supra pincite quoting from 916_f2d_110 3rd cir accordingly based on the information submitted and representations made x did not realize discharge_of_indebtedness income when the unliquidated e-related claims and demands described in this paragraph were channeled to tr specified liability losses within sec_172 x’s seventh ruling_request is whether x’s payments directly to tr in performance of x’s obligations under the plan to transfer and deliver to tr the following assets including any associated income and proceeds collectively the segregated funds qualify as specified liability losses within the meaning of sec_172 the note dollar_figurey the obligation collateralized with preferred_stock the ccr funds the recovery trust accounts and cash in the amount of x’s tax_refund benefits sec_172 allows a deduction for the taxable_year an amount equal to the aggregate of the the net_operating_loss carryovers to such year plus the net_operating_loss carrybacks to such year sec_172 provides that in the case of a taxpayer that has a specified_liability_loss as defined in sec_172 for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the year of such loss sec_172 defines a specified_liability_loss to mean the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 that is attributable to i product_liability or ii expenses_incurred in investigating settling and opposing claims against the taxpayer on account of product_liability sec_172 provides that the term product_liability means a the liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product that is manufactured leased or sold by the taxpayer but only if b such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product plr-152832-06 sec_1_172-13 provides that the term product_liability does not include liabilities arising under warranty theories relating to repair or replacement of the property that are essentially contract liabilities the amounts that x paid and will pay to tr that tr will use to make a company product personal injury and property damage payment relate to product_liability claims because they arose out of the settlement of claims for physical injury to individuals or damage to or loss of the use of property due to exposure to e in items that x sold or installed and sold and which injuries arose after x relinquished control of the items accordingly based on the facts presented and representations made x’s payments to tr are specified liability losses as defined in sec_172 to the extent that i x may deduct such payments under sec_162 and ii tr uses such payments to make company product personal injury and property damage payments except interest payments to claimants x may carryback such payments to each of the taxable years proceeding the year of the loss see sec_172 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely george baker senior technician reviewer branch office of associate chief_counsel income_tax accounting
